1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN KAMINSKI,                                    )   Case No.: 1:18-cv-1379- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING CLERK TO ISSUE
                                                       )   SUMMONS, SOCIAL SECURITY CASE
13          v.                                         )   DOCUMENTS, AND SCHEDULING ORDER
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   ORDER DIRECTING SERVICE OF THE
                                                       )   COMPLAINT
15                  Defendant.                         )
                                                       )
16                                                     )
                                                       )
17
18           John Kaminski seeks judicial review of a determination of the Social Security Administration
19   denying his application for benefits. Previously, the Court found the information alleged was
20   insufficient to determine the request for judicial review was timely, and dismissed the complaint with
21   leave to amend. Plaintiff’s Third Amended Complaint (Doc. 17) is now before the Court for screening.
22   For the following reasons, the Court finds service of the Third Amended Complaint is appropriate.
23   I.     Screening Requirement
24          When an individual seeks to proceed in forma pauperis, the Court is required to review the
25   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or
26   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant
27   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim is
28   frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether or
                                                           1
1    not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

2    25, 32-33 (1992). In addition, the Court may dismiss an action sua sponte if it lacks jurisdiction over

3    the matter. Fielder v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983).

4           The Court must screen the Third Amended Complaint because the amended complaint

5    supersedes the previously filed complaints. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th

6    Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

7    II.    Pleading Standards

8           General rules for pleadings are governed by the Federal Rules of Civil Procedure. A pleading

9    must include a statement affirming the court’s jurisdiction, “a short and plain statement of the claim

10   showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may include

11   relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). The Supreme Court noted,

12          Rule 8 does not require detailed factual allegations, but it demands more than an
            unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
13          labels and conclusions or a formulaic recitation of the elements of a cause of action will
            not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
14          factual enhancement.

15   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

16   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

17   268 (9th Cir. 1982). The Court clarified further,

18          [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
            to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
19          the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. [Citation]. The
20          plausibility standard is not akin to a “probability requirement,” but it asks for more than
            a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
21          pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
            the line between possibility and plausibility of ‘entitlement to relief.’
22
23   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

24   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

25   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

26   complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

27   203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

28   ///

                                                         2
1    III.   Discussion and Analysis

2           Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

3    benefits. (Doc. 17) The Court may have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides:

4           Any individual, after any final decision of the Commissioner made after a hearing to
            which he was a party, irrespective of the amount in controversy, may obtain a review of
5           such decision by a civil action commenced within sixty days after the mailing to him of
            such decision or within such further time as the Commissioner may allow. Such action
6           shall be brought in the district court of the United States for the judicial district in
            which the plaintiff resides, or has his principal place of business . . . The court shall
7           have power to enter, upon the pleadings and transcript of the record, a judgment
            affirming, modifying, or reversing the decision of the Commissioner of Social Security,
8           with or without remanding the cause for a rehearing.

9    Id. Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be

10   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h). These regulations

11   “operate as a statute of limitations setting the time period in which a claimant may appeal a final

12   decision of the Commissioner.” Berrigan v. Astrue, 2010 U.S. Dist. LEXIS 115390, at * 4-5 (E.D. Cal.

13   Oct. 29, 2010) (citing Bowen v. City of New York, 476 U.S. 467, 479 (1986); Matthews v. Eldridge, 424

14   U.S. 319, 328 n. 9 (1976)). The time limit is a condition on the waiver of sovereign immunity, and it

15   must be strictly construed. Id.

16          Plaintiff alleges the Appeals Council responded to a request for review of the decision denying

17   benefits on July 15, 2018, at which time the decision of the administrative law judge became the final

18   decision of the Commissioner. (Doc. 17 at 2) Plaintif requested an extension of time from the Appeals

19   Council to file a complaint for judicial review of the decision, which was granted by the Appeals

20   Council on March 15, 2019. (Id.) Thus, Plaintiff’s request for judicial review of the decision is timely.

21   IV.    Conclusion and Order

22          Plaintiff’s complaint states a cognizable claim for review of the administrative decision denying

23   Social Security benefits. Based upon the foregoing, the Court ORDERS:

24          1.      The Clerk of Court is DIRECTED to issue summons as to the Commissioner of Social

25                  Security;

26          2.      The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

27                  Documents, including the Scheduling Order, Order regarding Consent, the Consent

28                  Form, and USM-285 Forms; and

                                                         3
1         3.    The U.S. Marshal is DIRECTED to serve a copy of the Third Amended Complaint

2               (Doc. 17), summons, and this order upon the defendant as directed by Plaintiff in the

3               USM Forms.

4
5    IT IS SO ORDERED.

6      Dated:   March 13, 2019                            /s/ Jennifer L. Thurston
7                                                 UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
